Citation Nr: 0211448	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  96-47 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pterygium of the right 
eye.  

(The issue of entitlement to a rating in excess of 20 percent 
for residuals of dislocations of the left shoulder will be 
the subject of a future decision.)  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 1976 
and had a number of periods of active duty for training.  

The current appeal arose from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied service connection for 
pterygium of the right eye.  

The Board of Veterans' Appeals (Board) remanded the claim to 
the RO for additional development and adjudicative action in 
July 1997.

The RO most recently affirmed the determination previously 
entered in September 2000.  

In October 2000 the RO denied entitlement to an evaluation in 
excess of 20 percent for dislocation of the left 
acromioclavicular joint.

The veteran provide oral testimony before the undersigned 
Member of the Board via a video conference with the RO in 
June 2002, a transcript of which has been associated with the 
claims file.

The case has been returned to the Board for additional 
appellate review.  

The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 20 percent for 
dislocation of the left acromioclavicular joint pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  A right eye pterygium clearly and unmistakably existed 
prior to service, thereby rebutting the presumption of 
soundness at induction.  

2.  A right eye pterygium did not increase in severity during 
service beyond the natural progression of the disease.  


CONCLUSION OF LAW

Preexisting right eye pterygium was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
upon enlistment examination in March 1973, it was noted that 
the veteran had a one millimeter pterygium in the right eye.  
This pterygium was again noted in June 1973 and in November 
1973.  Conjunctivitis was also noted in November 1973.  

Postservice treatment records show that a 2 millimeter 
pterygium was observed in the right eye in December 1994.  It 
was subsequently excised in June 1995.  In August 1995, the 
veteran complained of tearing and redness.  Allergic 
conjunctivitis and status post pterygium were assessed.  

In July 1997, the Board remanded the claim for additional 
evidentiary development to include the obtainment of 
additional private records and SMRs.  The remand also 
provided for additional VA examination in order to obtain a 
medical opinion as to any deterioration in the health of the 
right eye during service.  

Pertinent records and reports added to the record include a 
private physician's statement received in October 1998 in 
which it was indicated that there were no longer any records 
retained for the veteran and that he was last seen in August 
1990.  

A VA examination report dated in March 1999 reflects that the 
veteran complained of a pterygium in the right eye which had 
been there for several years and which had been removed on 2 
occasions but had grown back on the cornea.  The diagnosis 
was recurrent pterygium of the right eye which had been 
removed twice and was minimally back on the cornea at that 
time.  

A VA opinion by the same examiner on July 2000 indicated that 
his review of the records showed that the veteran had a 
pterygium on his right eye on admission to military service 
in the summer of 1973 and that his discharge was in 1975.  
The examiner indicated that there was only one indication 
that the veteran had viral conjunctivitis in the right eye 
during his military service of 2 years.  It was the 
examiner's opinion that the veteran's 2 years of service did 
not aggravate or make the pterygium larger.  In support of 
this conclusion, the examiner noted that most of the 
veteran's surgical problems occurred 20 years after he left 
the military.  

Additional clinical records dated from 2000 through April 
2002 primarily pertain to another disability (left shoulder 
disability) and do not mention the veteran's right eye 
condition.  At a personal hearing in June 2002, the veteran 
provided testimony primarily about his left shoulder.  

Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002);  38 C.F.R. 
§ 3.303 (2001)..

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002);  38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  
This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (2001).

In a recent case the CAVC emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e. a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the CAVC noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e. it is undebatable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).  In deciding an aggravation 
claim, the Board must determine, after having found the 
presence of a preexisting condition, whether there has been 
any measurable worsening of the disability during service and 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.303(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to service connection for the 
disability at issue, a rationale of the denial, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO&IC has in 
fact augmented the evidentiary record in accordance with the 
veteran's directives as well as those of the Board in its 
1999 remand.  See Quartuccio v. Principi, No. 02-997 (U.S. 
Vet. App. June 19, 2002).

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO&IC of his claim under the new law 
would only serve to further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

Following a careful review of the evidence the Board finds 
that the preponderance of the evidence indicates that the 
veteran's preexisting right eye pterygium did not increase in 
severity during military service, and was therefore not 
aggravated by service.  See 38 C.F.R. § 3.306(a).  The Board 
notes that a right eye pterygium was noted on the enlistment 
examination and on his medical records thereafter, but that 
he was treated for conjunctivitis on one occasion in November 
1973.  Subsequent service and postservice medical records do 
not reveal any treatment for a right eye condition until the 
mid 1980s (as alleged by the veteran) with actual clinical 
records reflecting treatment for a right eye condition in the 
1990s.  The absence of any medical treatment for a right eye 
condition until at least the mid 1980s, almost 10 years after 
service, constitutes affirmative evidence that his right eye 
pterygium, did not increase in severity beyond the natural 
progression of the disease in service and was not aggravated 
by service.  

The Board notes additionally that there is no competent 
medical evidence, such as a medical opinion, that the 
veteran's right eye condition was aggravated by service.  
Instead, the record includes a VA examiner's opinion that no 
such aggravation was indicated.  The Board has considered the 
assertions made by the veteran that he has a disability of 
service origin, or one that was aggravated therein.  While he 
is competent to report manifestations of a disorder 
perceptible to a lay party, such as pain, he is not competent 
to link those manifestations to service on medical causation 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 494 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a lay person is generally not capable of opining on 
maters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

In view of the absence of any evidence in the treatment 
records of an increase in the severity of right eye pterygium 
beyond the natural progression of the disease during service, 
and the absence of a medical opinion that this condition was 
aggravated by service, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for a right eye pterygium 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

